Citation Nr: 0530365	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-12 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 until 
February 1970, and from May 1970 until April 1986.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1999 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied service connection for PTSD.


REMAND

The veteran asserts that he now has PTSD as the result of his 
traumatic experiences in Vietnam for which service connection 
should be granted.

The record reflects that the veteran underwent a VA 
psychological assessment in January and February 1998 wherein 
a brief and generalized account of stressors in Vietnam was 
reported.  Following a comprehensive background history and 
psychological testing, it was found that support for a 
diagnosis of PTSD was provisional given the currently 
available information.  It was noted that the link between 
any traumatic events and current PTSD symptoms was unclear, 
and that other possible causes for at least some of his 
psychological difficulties were events preceding the military 
and current financial stress.  

A comprehensive private psychological assessment dated in 
June 1998 was received in which PTSD was diagnosed based on 
the veteran's claimed combat experiences in Vietnam.  PTSD 
was also diagnosed upon ensuing VA examination in June 1999 
when a similar history of Vietnam-related stressors was 
recited.  

The Board points out, however, that although the veteran 
carries documented diagnoses of PTSD, it is not shown that 
his reported traumatic stressors have been verified.  This 
was noted by the RO as the basis for its denial.  The RO 
indicated in its supplemental statements of the case that 
more detailed information regarding his stressful in-service 
experiences was required.  VA Adjudication Procedure Manual 
M21-1, Part III, 5.14(c)(4) (2004) requires development by 
the U. S. Center for Unit Records Research (CURR) or service 
department even when there is only some evidence of a 
stressor.  "A denial solely because of an unconfirmed 
stressor is improper. . . "  Id.  In this regard, it is 
observed that the record contains some statements in which 
the veteran has reported traumatic experiences and events in 
Vietnam which he believes may have led to the onset of PTSD.  
While it does not appear that he has provided sufficient 
detail, e.g., dates, places, names of persons involved, units 
involved, to enable the RO to verify the claimed stressors in 
a meaningful way, see Suozzi v. Brown, 10 Vet. App. 307 
(1997); Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
Board is of the opinion that the veteran should be given 
another opportunity to provide the required information.  He 
should be contacted and requested to provide additional 
information to supplement the stressor information already in 
the record so that an attempt at corroboration can be made.  
Such action is consistent with the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  See discussion, infra.  

In a letter dated in July 2001, the RO informed the veteran 
of the duty-to-assist provisions under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2005).  However, the document does not sufficiently notify 
the veteran of the allocation of the burden of producing 
evidence--that is, which evidence VA will obtain and which 
evidence the veteran must provide, including specific 
stressor information.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, the veteran must be provided 
the required notice under the law.

Finally, the Board notes that the veteran requested a hearing 
at the RO before a member of the Board.  This was done when 
he filed his appeal in June 2000.  In May 2004, he wrote to 
the RO and indicated that he could not attend a hearing 
because of health problems he was experiencing at that time.  
The RO consequently forwarded the case to the Board.  Given 
that this case is being remanded to the RO, and because of 
the passage of time since May 2004, the RO should check with 
the veteran to see if his health now permits his travel to 
the RO for a hearing, and if so, whether he would still like 
to have a hearing before a member of the Board.

In view of the above, this case is REMANDED for the following 
actions:

1.  The veteran should be sent an up-to-
date VCAA letter.  The claims folder 
must be reviewed to ensure that all VCAA 
notice obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2005).  Such notice should specifically 
apprise the appellant of the evidence 
and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002 & Supp. 
2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He should be 
specifically told to submit any 
pertinent evidence in his possession.  
He should also be told that it is his 
obligation to submit detailed 
information about the date, place, unit 
of assignment, names of individuals 
involved, his own involvement, etc. with 
respect to stressful in-service 
experiences.

2.  The veteran should be contacted and 
requested to identify any additional 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, 
all outstanding VA treatment reports 
should be requested and associated with 
the claims folder, if not already of 
record.

3.  As noted in paragraph 1 above, the 
veteran should once again be asked to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors which he alleges 
he was exposed to in service.  He should 
be asked to provide to the best of his 
ability any additional information 
including detailed descriptions of 
stressful events, identifying and 
describing specific events including all 
dates, places, and identifying 
information concerning any other 
individuals involved in the stressful 
events, including their names, ranks, 
and units of assignment, the veteran's 
unit of assignment at the time of each 
incident, and any other identifying 
detail.

4.  Thereafter, the claims file should 
be reviewed and a summary of the 
reported stressors prepared based on 
pertinent documents and statements of 
record, including the clinical reports.  
Any additional development as stipulated 
in M21-1, part III, para. 5.14 to 
corroborate the claimed stressor(s) 
should be undertaken.  

5.  Following the above, a determination 
should be made as to whether there is 
credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, any 
credibility questions raised by the 
record should be addressed.   After 
undertaking any development deemed 
essential in addition to that specified 
above, the pertinent information along 
with any additional personnel records 
should be forwarded to the USASCURR or 
other appropriate agency for 
corroboration.

6.  If a valid stressor is determined, 
but not one that has already been 
identified as a stressor and linked to 
the diagnosis of PTSD, the appellant 
should be scheduled for a special VA 
examination to determine if the 
stressor(s) are linked to the PTSD.  The 
RO must furnish the examiner with a 
complete and accurate account of the 
stressor or stressors that it has 
determined are established by the 
record.  The examiner should indicate 
whether PTSD is traceable, at least in 
part, to the verified stressor(s).  The 
examiner must be provided with the 
appellant's claims folder for review 
prior to conducting the examination.

7.  Following completion of the 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of all applicable 
regulations.  If action remains adverse 
to the appellant, he should be furnished 
a supplemental statement of the case and 
be given the opportunity to respond.

8.  The veteran should be asked whether 
he now desires a hearing before the 
Board at the RO.  If so, such a hearing 
should be scheduled.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

